Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending and are under examination.
	Benefit of priority is to February 7, 2019.

 
The disclosure is objected to because of the following informalities:
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  See page 31 of the instant specification. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 refers to the linker being about 10 to about 35 amino acids in length. The term “about” is indefinite because one cannot know the lower limit of about 10 or the upper limit of about 35 amino acids in length.
Claims 7-11 refer to variants and functional fragments of phosphor triesterase submits, which are not set forth in Claim 1. Therefore, Claim 1 lacks antecedent basis for the claim limitation “or variants and functional fragments thereof”.
Claim 20 is drawn to a method for detoxifying a surface, yet Claim 20 does not state what toxin is on the surface to be detoxified.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1as being anticipated by Baker et al. (presented September 9, 2018; Organophosphate hydrolase (OPH) designed as a functional monomer. The abstract of which was published in FASEB J. 32(S1): ib66-ib66 on April 1, 2018). Inventor Kirby is an author on the presented material and on the abstract.

Because page 1 of the Appendix A is not legible, the Examiner will fill in from the Abstract and from SN 62/802,417.  It is highly unusual to use the provisional application against Claims; however, because Applicants state in ‘417 that the invention is disclosed in the presentation Appendix A then it is taken that the presentation Appendix A teaches all that is in the provisional application.
At page 9, Baker et al. teach tethered OPH monomers YTRN – T10-YTRN which is the configuration of SEQ ID NO: 5 and YTRN – T35-YTRN which is the configuration of SEQ ID NO: 6 (Claim 1, 5, 7 8, 11). At page 22, Baker et al. teach YTRN-T35-IVH3 which is the reverse configuration of SEQ ID NO: 9 (Claim 10). “T10” and “T35” are polyglycine tethers of 10 or 35 amino acids (Abstract; Claims 2, 3, 4). At page 22, “*No MBP” indicates that affinity tag MBP was placed on YTRN – T10-YTRN and/or and YTRN – T35-YTRN (Claims 12, 13, 14). The tethered OPH monomers were recombinantly produced (page 10, in bacteria Abstract) and therefore Baker et al. were in possession of nucleic acid encoding the tethered OPH monomers (Claim 15). The Abstract teaches that the tethered OPHs were in an adeno-associated virus (Claim 16, 17). As noted above, because Applicants state in ‘417 that the invention is disclosed in the presentation Appendix A then it is taken that the presentation Appendix A teaches all that is in the provisional application. Therefore, from ‘417 at page 1, it is taught that Claim 18) and a method for detoxifying surfaces by contacting the surface with the tethered OPHs (Claim 20), and to provide the tethered OPHs in a kit (Claim 19).

First Inventor to File (FITF) Comprehensive Training. Slide 30 teaches that the 102(b)(1)(a) exception does not apply when the 102a1 art comprises authors who are not inventors of the claimed invention.

    PNG
    media_image1.png
    210
    990
    media_image1.png
    Greyscale



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baker et al. (presented September 9, 2018; Organophosphate hydrolase (OPH) designed as a functional monomer. The .
Claim 9 is drawn to the phosphotriesterase dimer being comprised of IVH3 (SEQ ID NO: 3) subunits. As noted above, because Applicants state in ‘417 that the invention is disclosed in the presentation Appendix A then it is taken that the presentation Appendix A teaches all that is the invention, it appears that Baker et al. teaches that both phosphotriesterase subunits are IVH3 (SEQ ID NO: 3) subunits (Claim 9).
Alternatively, that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create tethered OPH in which both subunits are IVH3 because Baker et al. teach that tethered OPH can comprise IVH3 and Baker et al. teach that (page 23) PTE as a tethered monomer provides increased enzyme stability and activity (Claim 9).


Art of Record:
	Jun et al. (2010; Preparation and characterization of methoxy polyethylene glycol-conjugated phosphotriesterase as a potential catalytic bioscavenger against organophosphate poisoning. Chemico-Biological Interactions. 187: 380-383) teach conjugation of phosphotriesterases via PEG.

	Yang et al. (2008; Application of a methyl parathion hycrolase as a labeling enzyme. Anal Bioan Chem 390:2133-2140) teach methyl parathion hydrolase fused to antibody A1E.
	Escher et al. (2020; Translating the concept of bispecific antibodies to engineering heterodimeric phosphotriesterases with broad organophosphate substrate recognition. Biochemistry. 59:5-4395-4406) teach the fusion of PTEs from Brevundimonas diminuta and Agrobacterium radiobactor via a PAS linker to form homo- and heterodimers, with MBP and Strep tags. At page 4404, left col., para. 4, Escher et al. state that to the best of their knowledge they are the first to create a bispecific enzyme.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656